
	

113 S164 PCS: To prohibit the United States from providing financial assistance to Pakistan until Dr. Shakil Afridi is freed.
U.S. Senate
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 8
		113th CONGRESS
		1st Session
		S. 164
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 28, 2013
			Mr. Paul introduced the
			 following bill; which was read the first time
		
		
			January 29, 2013
			Read the second time and placed on the calendar
			 
		
		A BILL
		To prohibit the United States from
		  providing financial assistance to Pakistan until Dr. Shakil Afridi is
		  freed.
	
	
		1.Limitation on foreign assistance to
			 PakistanThe United States may
			 not obligate or expend any direct financial assistance to the Government of
			 Pakistan unless the President certifies to Congress that—
			(1)Dr. Shakil Afridi has been released from
			 prison in Pakistan;
			(2)any criminal charges brought against Dr.
			 Afridi, including treason, have been dropped; and
			(3)Dr. Afridi has been allowed to leave
			 Pakistan, if such departure is necessary to ensure his freedom.
			
	
		January 29, 2013
		Read the second time and placed on the calendar
		  
	
